Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The elongated flexible injection member is rendered indefinite using the relative term “substantially”.
In claim 1, Lines 5-7, read “biased “to assume an arcuate geometric configuration
when unloaded”. It is not clear to what the applicant refers to with “unloaded” does the
applicant mean that the injection member is being released, or unloaded (after an
injection is performed)? Or when an input is released? Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,022,553. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to the same step limitations of injecting a targeted tissue, selecting the targeted tissue, providing an elongate flexible injection member with the same structural features, causing the elongate member to assume a straight configuration based in an input, navigating, the injection member, releasing the input, and injecting the target tissue as claimed. The difference between the scope of claim 1 of this application and claim 1 of U.S. Patent No. 1022553 is that claim 1 of this application is a broader claim as it does not recite and claim the step of “ remain biased to stay advanced therein until a further input causes the elongate flexible injection member to re-assume the substantially straight configuration”. However, one of ordinary skill in the art would
recognize that claim 1 of this application is anticipated by claim 1 of U.S. Patent No.
1022553.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Palasis (US 6,689,103).

Regarding claim 1, Palasis teaches a method for injecting a targeted tissue
structure comprising: a. selecting the targeted tissue structure to be
injected (this is an inherent step, that is made before making an injection)
b. providing an elongate flexible injection member (22) biased to assume an
arcuate geometric configuration when unloaded, the injection member comprising
an array of injection needles (60) and being configured to assume a substantially
straight geometric configuration based upon an input from an operator manipulating a
remote actuator (32) that is operatively coupled to the elongate flexible injection
member (see Fig. 6)
c. causing the elongate flexible injection member to assume the substantially
straight configuration based upon an input from the operator (Col. 5, lines 40-45, see
Fig. 6);
d. navigating the elongate flexible injection member into a position relative to the
targeted tissue structure such that upon release of the input (Col. 7, lines 34-47), the
flexible injection member will be biased to return to the arcuate geometric
configuration (Col. 7, lines 34-47), and in reconfiguring toward the arcuate
configuration, portions of the elongate flexible member will advance a plurality of
the injection needles into the targeted tissue structure (Refer to col. 8, lines 1-15)
e. releasing the input to advance the plurality of the injection needles into the targeted
tissue structure (Col. 8, lines 1-15) ; and
f. injecting the targeted tissue structure using the plurality of needles advanced into the
targeted tissue structure (Col. 8, lines 1-15).

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tu et al.(US 5792140, hereinafter “Tu”).

Regarding claim 1, Tu teaches a method for injecting a targeted tissue structure
comprising: 
a. selecting the targeted tissue structure to be injected (this is an inherent step, that is made before making an injection)
b. providing an elongate flexible injection member (11) biased to assume an
arcuate geometric configuration when unloaded, the injection member comprising
an array of injection needles (13, 15) and being configured to assume a substantially
straight geometric configuration based upon an input from an operator manipulating a
remote actuator (8, 3, 9, Fig. 1) that is operatively coupled to the elongate flexible
injection member (see Fig. 1)
c. causing the elongate flexible injection member to assume the substantially
straight configuration based upon an input from the operator (see Fig. 2);
d. navigating the elongate flexible injection member into a position relative to the
targeted tissue structure such that upon release of the input, the flexible injection
member will be biased to return to the arcuate geometric configuration (Fig. 1),
and in reconfiguring toward the arcuate configuration, portions of the elongate
flexible member will advance a plurality of the injection needles into the targeted
tissue structure (Fig. 1)
e. releasing the input to advance the plurality of the injection needles into the targeted
tissue structure (Col. 7, lines 37-47; Fig. 5) ; and
f. injecting the targeted tissue structure using the plurality of needles advanced into the
targeted tissue structure (Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eriksson (US 5,697,901) discloses gene delivery by microneedle injection (Title).
Jahns et al (US2004/0138621) discloses  devices and methods for interstitial injection of biologic agents into tissue.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 June 2022
/RD/
Examiner
Art Unit 3792